Mr. Justice Green
delivered the opinion of the court,
The property concerning which the present question arises is public property used for public purposes. It belongs to a municipality. Prior to the adoption of the constitution of 1874 it undoubtedly was not subject to taxation.
The reason for this rested in the character of its onwership rather than in the character of the property. It consists of a house and lot and some horses. Houses and lands and horses are taxable and have been so for a long time. But when these are held and used for the purpose of extinguishing fires and are owned by a city or borough they become of a public character and they are used for public purposes: In Poor Directors v. School Directors, 6 Wr., 21 we held that a county poor house is not taxable for school purposes and used the following language: “ The public is never subject to tax laws,
and no portion of it can be, without express statute. No exemption law is needed for any public property held as such.” To the same effect are Dillon on Corporations, § 614; People v. Doe, 36 Cal., 222; People v. Solomon, 51 Ill., 52, and Worcester v. Worcester, 116 Mass., 193.
*367In Cooley on Taxation, 180, it is said, “ It is always to be assumed that the general language of statutes is made use of with reference to taxable subjects, and the property of municipalities is not in any proper sense taxable. It is therefore by clear implication excluded.”
This being so the property in question was not taxable at the adoption of the Constitution of 1874. Hiere is no legislation since that which makes it taxable. The Act of May 14th, 1874, P. L. 158, contains no provision subjecting such property to taxation. Unless therefore Article IX. § 1 of the Constitution changes the law and makes such property taxable, it is not taxable at all simply because there is no law making it so. The language of the section is as follows : “ All taxes shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax and shall be levied and collected under general laws; but the General Assembly may, by general laws, exempt from taxation public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit, and institutions of purely public charity.” This section does not declare that all property whether public or private shall be subject to taxation nor does it contain any equivalent provision. It docs however direct that “ all taxes ..... shall be levied and collected under general laws.” This certainly means that the legislative power of the Commonwealth shall provide the necessary legislation for levying and collecting all taxes: In Lehigh Iron Co. v. Lower Macungie Twp., 31 P. F. S., 482, and in Coatesville Gas Co.v. County of Chester, 1 Out., 476, we held that these provisions of the Constitution do not execute themselves but were simply mandatory to the legislature to enact laws to carry them into effect.
The provision of section 1, therefore, can not operate to repeal any pre-existing law exempting public property from taxation because there was no such law. Such property was not taxable because there was no law which made it so. It was the absence not the presence ox law which made it nou-taxable. The new Constitution might have made it taxable but did not, and as the legislature has failed to make it taxable, there is no law for its taxation and it is not taxable at all. It is true the legislature of 1874 did exercise its power and exempt certain property which does not include this, but the fact still remains that they did not impose any taxation upon this and hence there is none.
Judgment affirmed.